Berry, J.
Laws 1876, c. 89, (Gen. St. 1878, c. 32, §§ 63-*524'll,) which is entitled “An act for providing for a lien for labor upon logs and timber,” enacts, in section 1, that “any person who may do or perform any manual labor, in cutting, banking, driving, rafting, cribbing, or towing any logs or timber in this state, shall have a lieri thereon, as against the owner thereof, and all other persons, except the State of Minnesota, for the amount due for such services, and the same shall take precedence of all other claims thereon.” Section 14 declares that “this act is intended only for the protection of laborers for hire, and shall not enure to the benefit of any person interested in contracting, cutting, hauling, banking or ■driving logs by the thousand.”
We are of opinion that the design and effect of these provisions of statute are to give the lien mentioned to every person performing the specified kinds of manual labor, (that is to say, labor with his own hands,) upon logs or timber. It is apparent that section one, standing alone, would have this effect, at least. But that section is explained and possibly limited by section fourteen, which declares that the act is intended for the protection of laborers for hire, that is to say for the protection of those who do labor or work in person. This is an explicit declaration, that all such laborers are within the act, and entitled to the lien for which it provides. It is not reasonable to suppose that it could have been the intention of the legislature to impair this explicit declaration, (made by way of explanation and construction,) by the latter provision of the section in which it occurs. This latter provision should therefore, if possible, be so read as to be consistent with the explicit declaration mentioned. It is -obviously inserted for the purpose of distinguishing the contractor — that is to say, the person who takes contracts for the performance of work, which he employs others to do— from a laborer who works himself. We think that the latter provision of section fourteen is to be read by omitting the ■comma found in the printed statute, after the word “contracting.” This is equivalent, in sense, to inserting the word “for,” *525after the word “contracting,” so that the provision would read, that the act “shall not enure to the benefit of any person interested in contracting for cutting, hauling, banking,” etc.
The punctuation of a statute is of little or no consequence, being ordinarily the work of clerks and printers, and the reading which we suggest not only makes sense, but is consistent with the preceding provisions, and the general spirit of the act. We think it sufficiently appears, from the admission of plaintiff and the findings of the court, that the work in this case was performed by the plaintiff as a laborer, not as a contractor. It follows that the plaintiff is entitled to the lien prayed for in his complaint, and the judgment appealed from, is accordingly directed to be modified, so as to adjudge the same to him.